department of the treasury internal_revenue_service washington d c ust no third party contacts tax_exempt_and_government_entities_division sin employer_identification_number dear sir or madam this is in response to your letter of date in which you request a private_letter_ruling that the provision of student-housing will not adversely affect your exempt status under sec_501 of the internal_revenue_code or your status as an entity which is not a private_foundation under sec_509 of the code in addition you request a ruling that the renting of available space to students will not result in unrelated_business_income_tax under sec_511 through you have been recognized as exempt from federal_income_tax under sec_501 of the code by virtue of being an organization described in sec_501 you have also been classified as a publicly_supported_organization described in sec_509 and sec_170 you were created for charitable purposes including community development and the fostering of low-income_housing you have been active in various communities providing low-income_housing for those who qualify for assistance you have been approached by community leaders and colleges familiar with your mission to assist them in addressing student-housing needs you indicate that you are particularly interested in helping in this area since it furthers your holistic approach to meeting low-income_housing needs you believe that providing educational opportunities to low-income and other students reduces the risk that those individuals will need low-income_housing in the future you propose to review a needs assessment for student-housing from interested communities and colleges prior to acquiring or developing any facilities once you have established the need for a facility in collaboration with the interested community and college you will create a separate limited_liability_company llc to own and operate the facility you will be the sole member of each llc each llc will have a five-member management board which will include one member from the college in the community two community members and two members selected by you the articles of incorporation of each llc will name the college or community that it will support and cannot be changed without the unanimous consent of the management board under your proposed transaction each llc will purchase existing housing from an unrelated for-profit corporation with the first group of properties coming from the same seller who is not related to you the purchase_price will be determined on an arm's-length fair-market- value basis with appraisals supporting the amount_paid for each property the housing owned and operated by each llc will be leased to students of the named college initially some of the housing units you acquire may house some non-students you represent that any non-student holdover tenants will vacate the property within a reasonable transition_period of not more than one year thereafter all of the units will be converted to student-housing the llcs may hire a manager to manage the day-to-day operations of the facility if an outside manager is used a management agreement would be negotiated on an arm's length basis with an unrelated third party you plan to provide scholarships counseling and other services to students including low- income students to the extent funds are available in addition each llc will provide a number of counseling and tutoring services to supplement the college and community activities virtually all of the net_cash_flow from the facilities will be used to provide scholarships for low- income individuals to cover rental charges up to of the available units will be made available for those on housing scholarships provided the funds are available the housing scholarships will provide free housing for students who would qualify based upon income tests general scholarships may also be provided to students based on need if funds are available the llcs will be required to submit reports at least annually to the college and community regarding its planned activities and goals for the next year each llc will work with prospective students in lower-income areas to heip them locate additional financial aid for tuition books housing and fees in addition you plan that sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it is organized and operated exclusively for charitable purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education as well as relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency sec_509 of the code provides that an organization will be a public charity and not a private_foundation if it normally receives more than one-third of its support in each taxable_year from gross_receipts from performance of services or furnishing of facilities among other in an activity which is not an unrelated_trade_or_business and not more than one-third of its support from gross_investment_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 including those described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization's need for funds or the use it makes of the profits derived to the organization's exercise or performance of the purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than production_of_income and it is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those exempt purposes the check the box regulations at sec_301 of the procedure and administration regulations allow certain organizations to choose treatment as either a partnership or a corporation or to be treated as a disregarded_entity for federal tax purposes announcement r b confirms that a single member limited_liability_company llc is presumed to be a disregarded_entity where the sole member is a tax-exempt_organization described in sec_501 the llc is treated as an activity of the tax-exempt_organization an organization that accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families may be exempt under sec_501 of the code revrul_70_585 1970_2_cb_115 describes four different nonprofit housing organizations created to lessen neighborhood tensions eliminate prejudice and discrimination and combat community deterioration by providing housing for low_or_moderate_income families three of the organizations qualify for exemption under sec_501 revrul_76_419 1976_2_cb_146 holds that an organization that encourages businesses to locate new facilities in an economically depressed area to provide more employment opportunities for low-income residents in the area is organized and operated for the charitable purpose of promoting social welfare by relieving the poor and distressed lessening neighborhood tensions and combating community deterioration revrul_74_587 1974_2_cb_162 holds that an organization that devotes its resources to programs to stimulate economic development in high density urban areas inhabited mainly by low income minority or other disadvantaged groups qualifies for exemption under sec_501 of the code the organization made loans to and purchased equity interests in businesses unable to obtain funds from conventional sources the organization established that its investments were not undertaken for profit or gain but to advance its charitable goals revrul_67_217 1967_2_cb_181 recognizes an organization formed to provide housing and food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities while the facility was run by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education you indicate that none of the single member llcs you will create will elect to be treated as a corporation accordingly the single member llcs will be treated as disregarded entities and their activities will be treated as your own pursuant to announcement and sec_301 of the regulations you have indicated that your primary purposes are charitable in that you provide low-income_housing in the manner approved in revrul_70_585 your activities stimulate economic development and create jobs in your target communities which are economically depressed areas your undertaking the provision and expansion of housing for low-income students through the use of housing scholarships as described above furthers your purposes of relieving poverty and combating community deterioration in a manner similar to the organizations described in rev ruls and in addition developing and operating student-housing facilities in cooperation with a specific college and community furthers your charitable purposes by advancing education in a manner similar to the organization described in revrul_67_217 you will be helping the college fulfill its educational_purposes and aiding its students to attain an education this activity advances education and is charitable within the meaning of sec_1_501_c_3_-1 of the regulations because your proposed activities will contribute importantly to the accomplishment of your exempt purposes within the meaning of sec_1_513-1 of the regulations they will not be considered unrelated_trade_or_business within the meaning of sec_513 the income derived from these activities will not be considered unrelated_business_taxable_income under sec_512 of the code based on the above discussion we rule as follows the provision of student housing to various communities as described above will not adversely affect your exempt status under sec_501 of the code or your foundation classification under sec_509 your leasing of the facilities to students as described above will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code and will not result in your receipt of unrelated_business_taxable_income under sec_511 your creation of single member limited_liability_company llc to own and operate each student-housing facility will not adversely affect your exempt status under sec_501 of the code each llc will be treated as a disregarded_entity under sec_301 of the procedure and administration regulations and its activities will be treated as your own this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service except as specifically ruled upon above no opinion is expressed concerning the federal tax treatment of the transaction described above under any other provision of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely rere th v baerk gerald v sack manager exempt_organizations technical group
